1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     FRANCISCO A. LARA,                              Case No. 3:17-cv-00544-MMD-WGC
7                                      Petitioner,                   ORDER
             v.
8

9     WARDEN BAKER, et al.,
10                                 Respondents.
11

12          In this habeas corpus action brought by Nevada prisoner Francisco A. Lara,
13   Respondents filed their answer on November 19, 2018 (ECF No. 32), and Lara filed a
14   reply on May 1, 2019 (ECF No. 39). Under the scheduling order in the case, Respondents
15   were to file a response to Lara’s reply within 30 days, or by May 31, 2019. (ECF No. 10.)
16   On June 5, 2019, the Court granted Respondents a 31-day extension of time, to July 1,
17   2019. (ECF No. 42.)
18          On July 1, 2019, Respondents filed a motion for extension of time (ECF No. 44),
19   requesting a second 31-day extension of time, to August 1, 2019. Respondents’ counsel
20   states that the extension of time is necessary because she was only recently assigned to
21   this case, appearing for the first time on June 26, 2019, and because of time away from
22   her office. Lara does not oppose the motion for extension of time. The Court finds that the
23   motion for extension of time is made in good faith and not solely for the purpose of delay,
24   and that there is good cause for the extension of time requested.
25   ///
26   ///
27   ///
28   ///
1           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

2    44) is granted. Respondents will have until and including August 1, 2019, to file their

3    response to Petitioner’s reply.

4           DATED THIS 5th day of July 2019.

5

6
                                                    MIRANDA M. DU
7                                                   UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2
